        Case 7:18-cv-00160-LSC Document 72 Filed 02/11/19 Page 1 of 3                 FILED
                                                                             2019 Feb-11 PM 05:30
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                            WESTERN DIVISION

KIMBERLY and JOHN STAPLES,                §
                                          §
     Plaintiffs,                          §
                                          §
v.                                        §      Case No. 7:18-cv-00160-LSC
                                          §
H. WALKER ENTERPRISES, LLC,               §
RENAISSANCE MAN FOOD                      §
SERVICES, LLC, and SIMMONS                §
                                          §
      Defendants.                         §

            DEFENDANT SIMMONS PREPARED FOODS, INC.’S
                MOTION FOR SUMMARY JUDGMENT

      Defendant Simmons Prepared Foods, Inc. (“Simmons”) files this Motion For

Summary Judgment, seeking judgment as a matter of law on each of Plaintiffs

Kimberly and John Staples’ (collectively, “Plaintiffs”) claims in their Third

Amended Complaint (Doc. 38). In support of this Motion, Simmons relies on and

incorporates herewith its Brief in Support of its Motion for Summary Judgment and

its Evidentiary Submission in Support of its Motion for Summary Judgment.

      For all of the reasons set forth in Simmons’ accompanying Brief in Support

of its Motion for Summary Judgment and Evidentiary Submission in Support of its

Motion for Summary Judgment, Simmons respectfully requests that the Court grant

this Motion in its entirety, and enter summary judgment in favor of Simmons on

each of Plaintiffs’ claims.

DEFENDANT SIMMONS PREPARED FOODS, INC.’S
MOTION FOR SUMMARY JUDGMENT                                              PAGE 1
      Case 7:18-cv-00160-LSC Document 72 Filed 02/11/19 Page 2 of 3



                                 Respectfully submitted,

                                 /s/ Talley R. Parker
                                 Thomas A. Davis (ASB-5877-S56T)
                                 JACKSON LEWIS P.C.
                                 800 Shades Creek Parkway, Suite 870
                                 Birmingham, AL 35209
                                 Telephone: 205-332-3101
                                 Facsimile: 205-332-3131
                                 DavisT@jacksonlewis.com

                                 Talley R. Parker
                                 Texas Bar No. 24065872
                                 (Admitted Pro Hac Vice)
                                 JACKSON LEWIS P.C.
                                 500 N. Akard, Suite 2500
                                 Dallas, Texas 75201
                                 Telephone: 214-520-2400
                                 Facsimile: 214-520-2008
                                 talley.parker@jacksonlewis.com

                                 ATTORNEYS FOR DEFENDANT
                                 SIMMONS PREPARED FOODS, INC.




DEFENDANT SIMMONS PREPARED FOODS, INC.’S
MOTION FOR SUMMARY JUDGMENT                                           PAGE 2
            Case 7:18-cv-00160-LSC Document 72 Filed 02/11/19 Page 3 of 3



                            CERTIFICATE OF SERVICE

         I hereby certify that on this 11th day of February, 2019, a true and correct copy

of the foregoing motion has been served via the Court’s CM/ECF filing system upon

the following counsel of record:

                                  Keri Donald Simms
                               Webster Henry Firm, P.C.
                                    Suite 445 East
                               Two Perimeter Park South
                              Birmingham, Alabama 35243
                              ksimms@websterhenry.com

                                Counsel for Plaintiffs
                           Kimberly Staples and John Staples

                                 George W. Walker, III
                               THE FINLEY FIRM, P.C.
                                P.O. Box 3596 (36831)
                                   611 E Glenn Ave.
                                Auburn, Alabama 36830
                              gwwalker@thefinleyfirm.com
                        Michael J. King (Admitted Pro Hac Vice)
                           GREENBERG TRAURIG, LLP
                               3333 Piedmont Road NE
                               Terminus 200, Suite 2500
                                Atlanta, Georgia 30305
                                   kingm@gtlaw.com

                               Counsel for Defendants
                           H. Walker Enterprises, LLC and
                         Renaissance Man Food Services, LLC

                                          /s/ Talley R. Parker
                                          Talley R. Parker


4850-5654-9254, v. 2




DEFENDANT SIMMONS PREPARED FOODS, INC.’S
MOTION FOR SUMMARY JUDGMENT                                                       PAGE 3
